DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 6, 7, and 10 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, 7, and 10 are rejected because claims 1 and 10 both recite “…cell free nucleic acids (cf DNA)…”. The metes-and bounds of the claims are unclear because it is unclear whether “cf DNA” is an example of possible cell free nucleic acids of the claimed methods or whether the cell free nucleic acids of the claims are limited to cf DNA.



Claim 3 is objected to for reciting “…iii) determining…iv) comparing…and/or….b)…vii) calculating a ratio of the level determined at step iii)…and/or a ratio of the level determined at step iv) to the level determined at step iii)…viii) comparing at least one ratio determined at step vii) with…and; ix) concluding that the subject suffers from a cancer when the at least one ratio determined at step vii) differs….” The metes-and-bounds of the claim are unclear because (1) the “and/or” before step “b)” makes it unclear how step “b)” can be performed (the “or” option) without performing prior steps (including step “iii)” and step “iv)”) and whether some or all of said prior steps are required to be performed in order to perform “b)”.  Further, step “iv)” does not recite determining a level; rather, step “iv)” recites comparing a level. There is insufficient antecedent basis for “the level determined at step iv)” in the claim. Further, step “vii)” does not recite determining at least one ratio; rather, step “vii)” recites calculating two distinct ratios. There is insufficient antecedent basis for “one ratio determined at step vii)” in the claim.

Claim 6 is rejected for reciting “The method of claim 1, wherein the single stranded DNA fragment has…” Claim 1 recites multiple single stranded DNA fragments. It is unclear which 

Claim 10 is rejecting for reciting “…ix) comparing the ratio determined at step viii) with…and x) administering one or more…when the ratio determined at step iii) differs from….” Step “viii)” does not recite determining a ratio; rather, step viii) recites calculating ratios. There is insufficient antecedent basis for “the ratio determined at step “viii)” in the claim. Further, step “iii)” does not recite determining a ratio; rather, step “iii)” recites determining a level. There is insufficient antecedent basis for “the ratio determined at step iii) in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thierry et al (WO 2012/028746 A1; 3/8/12).
Thierry et al teaches a method comprising extracting cell free DNA from a sample (a blood sample) obtained from a subject, determining levels of single stranded DNA fragment having lengths of 20-400 nucleotides (including lengths of instant claim 6) obtained by denaturing the cell free DNA in order to measure DNA fragment lengths by PCR, comparing said levels with reference values (which are equivalent to “predetermined” reference values), and . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thierry et al (WO 2012/028746 A1; 3/8/12; 6/5/20 IDS) in view of Labianca et al (Critical Reviews in Oncology/Hematology, 2004, 51: 145-170).
Teachings of Thierry et al are discussed above. 
Thierry et al does not explicitly describe administering a particular cancer therapy after diagnosing cancer based levels of detected single strand DNA having lengths of 20-400 nucleotides. However, these deficiencies are made up in the teachings of Labianca et al.
Labianca et al teaches colorectal cancer patients are known to therapeutically benefit from chemotherapy, radiotherapy, and immunotherapy (pages 155-163, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to provide therapeutic benefit by diagnosing and treating a subject with cancer comprising performing the method of Thierry et al of extracting cell free DNA from a sample .     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain 
Claims 1, 3, 6, 7, and 10 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are the “comparing” and “concluding” steps. The “natural phenomenon” is: levels of circulating nucleic acids having lengths between 20-400 nucleotides correlate with the presence of cancer. It is noted claim 10 recites a treatment step; however, the treatment step is a generic cancer treatment step (broadly selected from radiotherapy, chemotherapy, and immunotherapy) and does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2103.04(d)(2)). Therefore, the treatment step of claim 10 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of extracting cell free DNA from a sample obtained from a subject and determining levels of cell free DNA having a length of between 20 and 400 nucleotides by denaturing the cell free DNA (resulting in obtaining single stranded DNA the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience (see Thierry et al (WO 2012/028746 A1; 3/8/12; 6/5/20 IDS) and Thierry et al (WO 2015/181213 A1; 12/3/15; 6/5/20 IDS)), and are recited at a high level of generality such that substantially all methods of extracting cell free DNA from a sample obtained from a subject and determining levels of cell free DNA having a length of between 20 and 400 nucleotides by denaturing the cell free DNA (resulting in obtaining single stranded DNA fragments) to determine the lengths of the cell free DNA by PCR to detect or characterize a cancer (and optionally treat the subject with cancer with a routine cancer treatment of claim 10) would conventionally and routinely perform such steps. Here, the claims Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, 7, and 10are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, and 14 of copending Application No. 17/631908 in view of Labianca et al (Critical Reviews in Oncology/Hematology, 2004, 51: 145-170).  The copending claims are drawn to methods of screening a subject for cancer encompassed by the instant claims and treating said subject. The copending claims differ from the instant claims in that the copending claims do not recite the cancer treatments of the copending claims as radiation, chemotherapy or immunotherapy. However, one would be motivated with an expectation of success to use radiation, chemotherapy, or immunotherapy as the cancer treatments of the copending claims because Labianca et al teaches radiation, chemotherapy, and immunotherapy as known cancer treatments. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.